J-S51021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GREGORY MAURICE WYATT                      :
                                               :
                       Appellant               :   No. 870 MDA 2020

              Appeal from the PCRA Order Entered June 9, 2020
     In the Court of Common Pleas of Dauphin County Criminal Division at
                       No(s): CP-22-CR-0003361-2013


BEFORE: MURRAY, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                           FILED MARCH 02, 2021

       Gregory Maurice Wyatt appeals pro se from the order denying his third

Post Conviction Relief Act (“PCRA”) petition as untimely. See 42 Pa.C.S.A. §§

9541-9546. We affirm.

       On June 2, 2014, Wyatt pleaded guilty to Third-Degree Murder,

Robbery, Possession of a Firearm by a Prohibited Person, and Carrying a

Firearm without a License.1 The court sentenced him that same day to an

aggregate term of 25 to 30 years’ incarceration. Wyatt filed a post-sentence

motion to withdraw his guilty plea, but withdrew his motion following a hearing

on July 11, 2014. Wyatt did not file a direct appeal. Wyatt thereafter filed two

PCRA petitions, neither of which resulted in relief.


____________________________________________


1 See 18 Pa.C.S.A. §§ 2502(c), 3701(a)(1)(i), 6105(a)(1), and 6106(a),
respectively.
J-S51021-20



      Wyatt filed the instant PCRA petition, pro se, on April 3, 2020. The PCRA

court determined that Wyatt’s judgment of sentence became final on August

11, 2014, 30 days after he withdrew his post-sentence motion and the period

in which to file a direct appeal had expired. PCRA Court Rule 907 Notice,

5/20/20, at 2 (citing 42 Pa.C.S.A. § 9545(b)(3)). As he did not file his petition

within a year of that date, the court found it was untimely. Id. (citing 42

Pa.C.S.A. § 9545(b)(1)). The court noted that Wyatt’s petition did not plead

any of the statutory exceptions to the one-year time limit, but rather he

“focuse[d] his arguments on plea counsel’s alleged ineffective assistance.” Id.

at 2 n.2 (citing 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii)). The court issued a Rule 907

notice of its intent to dismiss Wyatt’s petition, and thereafter dismissed the

petition as untimely. See Pa.R.Crim.P. 907.

      Wyatt appealed, raising the following:

      1. Whether [Wyatt] should be given relief under a newly after
      discovered evidence claim under 42 Pa.C.S.[A. §] 9543(a)(2)(v)
      of the Post-Conviction Relief Act based upon a fraudulent arrest
      warrant [Wyatt] just received on November 5, 2019[, f]rom
      Barbara W. Pianka, 12-1-02, when she wasn’t the issuing
      author[ity] of the arrest warrant Joseph P[.] Lindsey was 12-0-00
      [sic]?

      2. Is [Wyatt] eligible for relief under the Post-Conviction Relief Act
      due to his conviction and sentence resulting from ineffective
      assistance of counsel?

      3. Was defense counsel ineffective according to 42 Pa.C.S.A. [§]
      9543(a)(2)(ii)?

      4. Was defense counsel ineffective according to 42 Pa.C.S.A. [§]
      9543(a)(2)(iii)?




                                      -2-
J-S51021-20


     5. Whether the sentencing court abused its discretion in ignoring
     the sentencing guidelines?

     6. Whether trial counsel’s defense was [in]adequately funded and
     thus [Wyatt’s] sixth Amendment rights were violated under
     standards articulated in United States v. Cronic, 466 U.S[.] 648
     (1984) and under additional Pennsylvania Constitutional grounds
     as articulated in Karen v. Luzerne [C]ounty, 146 A.3d 715 (Pa.
     2016).

     7. Challenge 18 Pa.C.S.A. [§] 6501[(a)(1)] 5 to 10 year sentence,
     and 18 Pa. C.S.A [§] 3701 10 to 20 year sentence. In addition to
     9712 statu[t]e that was used on the guideline sentence form to
     give petitioner his sentence. In accordance with the United States
     Supreme [C]ourt precedents in Alleyne v. United States, 133
S. Ct. 2151 (2013), [Wyatt’s] factors which placed him in a
     mandatory sentence statu[t]e. These factors were not raised in
     front of a jury, to be deliberated on guilt or innocence, violating
     [Wyatt’s] sixth Amendment right to due process of law.

     8. Challenge [Wyatt’s] sentence, which exceeds the upper limit of
     the standard range sentence in the basic sentence matrix, and fell
     within the aggravated Pennsylvania sentencing guideline range.
     Common[wealth] v. Brian T. Mro[z]ik, 213 A.[3]d 273
     ([Pa.Super.] 2019). The sentence was improper, as the court did
     not state [its] reasons for imposing an aggravated range sentence
     on the record or on the Pennsylvania Guideline form, because the
     District Attorney never filed a guideline sentence form in [Wyatt’s]
     case [p]ursuant to 204 Pa. Code 303.1 (d) and (c). The
     Pennsylvania guideline range refers to an offender’s minimum
     sentence, the sentencing guidelines provide for minimum and not
     maximum sentences.

     9. Challenge [Wyatt’s] out-of-state record score [p]ursuant to 204
     Pa[.] Code 308.

     10. Ineffective assistance of counsel, failing to advise [Wyatt] of
     a one-day time deal that the District Attorney’s offered, but
     counsel Deanna A. Muller, never advised her client about plea deal
     and it lapsed. Where [Wyatt] has evidence that counsel said
     [Wyatt] turned down Plea.

     11. The court lacked subject matter jurisdiction because the
     criminal complaint did not contain the District Attorney’s
     signature, as required under Pa. R.C.P. 507(B) and Pa. R.C.P. 225.


                                    -3-
J-S51021-20


        12. Ineffective assistance of counsel for failing to object to the
        criminal complaint for lacking District Attorney’s signature, under
        Discovery Rule 573 and in violation of 42. Pa. C.S.A. [§] 8931 (d)
        (c). As well as the hand writing of the same District Attorney’s,
        hand writing on two separate complaints being different
        handwriting.

        [13.] The court erred when it sentenced [Wyatt] to pay fines in
        the amount [of] $9,513.79 without a determination of his ability
        to pay. By statute, the court shall not sentence a defendant to pay
        a fine unless it appears of record that [the] defendant is or will be
        able to pay such fines. 42 Pa.C.S.A. § (b)(c)(2)[sic].

Wyatt’s Br. at 4-8 (suggested answers omitted).

        “Our standard of review is well settled.” Commonwealth v. Anderson,

234 A.3d 735, 737 (Pa.Super. 2020). “When reviewing the denial of a PCRA

petition, we must determine whether the PCRA court’s order is supported by

the record and free of legal error.” Id. (quoting Commonwealth v. Smith,

181 A.3d 1168, 1174 (Pa.Super. 2018)).

        The time limitations imposed by the PCRA are jurisdictional, and we may

not address claims made in an untimely petition. Id. This rule applies with

equal    force   to   PCRA   claims   based   on   counsel   ineffectiveness.   See

Commonwealth v. Pursell, 749 A.2d 911, 915-16 (Pa. 2000).

        We agree with the PCRA court that as Wyatt did not file his PCRA petition

within one year of when his judgment of sentence became final, it is patently

untimely. See 42 Pa.C.S.A. §§ 9545(b)(1), 9545(b)(3). Furthermore, Wyatt

has made no cogent argument in either his PCRA petition or his brief regarding

any of the statutory exceptions to the time bar. The only argument he raises

on appeal that could be construed as implicating timeliness is his allegation



                                        -4-
J-S51021-20



that he did not obtain a copy of the arrest warrant in his case until November

5, 2019. Wyatt alleges that the copy is fraudulent, proves that there was no

probable    cause     for   his   arrest,      and   establishes   his   trial   counsel’s

ineffectiveness. See Wyatt’s Br. at 13-14; see also 42 Pa.C.S.A. § 9545(b)(ii)

(providing petition timely if predicated on newly-discovered facts).2 However,

even if he had pleaded the new facts exception in his PCRA petition, which he

did not, Wyatt’s allegedly recent receipt of such evidence does not render his

petition timely, as Wyatt has never explained why he could not,                  with the

exercise of due diligence, have obtained it earlier. See 42 Pa.C.S.A. §

9545(b)(ii) (providing under newly-discovered facts exception, petitioner

must plead and prove facts upon which petition is based “could not have been

ascertained by the exercise of due diligence”).

       As Wyatt failed to plead and prove an exception to the PCRA’s time

limitations, the PCRA court was without jurisdiction to entertain his

substantive claims. We affirm the order dismissing his petition.

       Order affirmed.




____________________________________________


2Wyatt raised this argument in his PCRA Petition and preserved it in his Rule
1925(b) statement. See PCRA Pet., 4/3/20, at 4 (unpaginated); Rule 1925(b)
Statement, 7/10/20, at 1.

                                            -5-
J-S51021-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/02/2021




                          -6-